The opinion of the court was delivered by
Allen, J.:
The sole question presented by the record in this case is whether the plaintiffs in error, who were subcontractors under Archie Fraim, who had a contract to perform the carpenter work and furnish lumber and materials for the erection of a three-story brick building on lots belonging to the defendant Woodard, haviug furnished lumber and materials under such subcontract, were required, in order to preserve a lien on the premises, to file the statement required by law within 60 days after the completion of Fraim’s contract, or had 60 days after the completion of the building in which to file it.
No brief has been filed on behalf of the defendants in error, but it is said in the brief of plaintiffs in error that the trial court understood the opinion in Crawford v. Blackman *64830 Kas. 527, as holding that the statement must be filed within 60 days after the completion of Praim’s contract. That case merely holds that, where there was an independent contract for the stonework of a building, the subcontractor, for the purpose of filing his statement, might regard the building as completed when the portion of the work contracted for was finished. The question was not presented as to whether he must do so. This case is controlled by the mechanics’-lien law of 1872. In the case of Cunningham v. Barr, 45 Kas. 158, it was held:
“Where, under the mechanics’-lien law of 1872, a statement for a subcontractor’s lien for materials furnished was filed with the clerk of the district court within 60 days after the contractor had completed the building, but not within 60 days after the subcontractor had fulfilled his contract with the contractor, held, that the statement was filed in time.”
In the opinion in that case, it was said, after citing the provision of the statute: “Now, the statement in the present case was certainly filed within 60 days after the completion of the building, and this, we think, was sufficient.” The statute, by its terms, plainly gives 60 days after the completion of the building in which to file the statement. No reason is apparent for attempting by construction to vary the literal terms of the law. The case will be remanded, with direction to enter judgment sustaining the liens of the plaintiffs in error on the premises described in the findings for the amount of their respective judgments, and for a foreclosure and sale of said property in satisfaction of the same.
All the Justices concurring: